ORDER
PER CURIAM.
The Defendant appeals his judgment of conviction for possession of a controlled substance in violation of Section 195.202, RSMo 1994. The Defendant was sentenced as a prior and persistent offender to four years’ imprisonment.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).